Exhibit 10.1

 

 

AMENDMENT TO PROMISSORY NOTES

 

This AMENDMENT TO PROMISSORY NOTES (the “Amendment”) is entered into as of June
15, 2015 by and between SANUWAVE, INC., a Delaware corporation (the “Borrower”),
SANUWAVE HEALTH, INC., a Nevada corporation (the “Parent”), and HEALTHTRONICS,
INC., a Georgia corporation (“Healthtronics”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and Healthtronics entered into that certain Promissory
Note due August 1, 2015 dated August 1, 2005 in the original principal amount of
$2,000,000 and that certain Promissory Note due August 1, 2015 dated August 1,
2005 in the original principal amount of $2,000,000 (as may have been amended
from time to time, collectively, the “Promissory Notes”), pursuant to which
Healthtronics extended loans to the Borrower, and the Borrower and Healthtronics
desire to amend the Promissory Notes (capitalized terms, as used herein, shall
have the meaning set forth in the Promissory Notes, unless the context otherwise
requires);

 

WHEREAS, the aggregate outstanding principal amount under the Promissory Notes
as of the date hereof is $5,372,743; and

 

WHEREAS, the Borrower has requested that Healthtronics amend certain provisions
of the Promissory Notes and Healthtronics has agreed to the amendments set forth
in this Amendment, all on the terms and subject to the conditions set forth
herein.

 

For the purpose of conforming the same to the intention of the parties and for
other value received, it is hereby agreed that each of the Promissory Notes
shall be amended and modified in the following particulars:

 

Section 1. Amendments to the Promissory Notes. Effective upon satisfaction of
the conditions set forth in Section 3 hereof, each Promissory Note is hereby
amended as follows:

 

A.     The definition of Stated Maturity Date of “August 1, 2015” in the first
paragraph of the Promissory Notes shall be deleted and replaced with “January
31, 2017.”

 

B.     Section 2.1 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

2.1      Interest. This Note shall accrue daily interest from the date hereof on
the outstanding Principal Amount of this Note at six percent (6%) per annum (the
“Interest Rate”), provided, for the period commencing August 1, 2015 through the
date this Note is paid in full, the Interest Rate shall be eight percent (8%)
per annum, provided, further that, during any period when an Event of Default
shall be in existence, the then applicable Interest Rate shall increase by two
percent (2%) per annum. Such interest shall be paid to Healthtronics quarterly
in arrears on each March 31, June 30, September 30 and December 31 of each
calendar year and on the Stated Maturity Date and any other date upon which any
Principal Amount hereunder is paid, or if any such day is not a business day, on
the next succeeding business day (each an “Interest Payment Date”).

 

 
1

--------------------------------------------------------------------------------

 

 

C.     Section 2.2 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

2.2     [Intentionally Omitted].

 

D.     Section 3.1 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

3.1     Payments.

 

(a)     Mandatory Payment on the Stated Maturity Date. The outstanding Principal
Amount of this Note together with all accrued and unpaid interest thereon and
all other amounts due to Healthtronics under this Note will be payable on the
Stated Maturity Date in cash.

 

(b)     Mandatory Prepayments. The Borrower shall make a mandatory prepayment of
the Principal Amount of this Note in (i) an amount equal to twenty percent (20%)
of the proceeds received by the Borrower, the Borrower’s parent company,
SANUWAVE Health, Inc., a Nevada corporation (the “Parent”), or any subsidiary of
the Borrower or the Parent pursuant to (a) the issuance or sale by the Borrower,
the Parent or any of their subsidiaries of any equity securities or any
securities exercisable for or convertible into or exchangeable for any equity
securities, or receipt by the Borrower, the Parent or any of their subsidiaries
of capital contributions in cash or (b) the licensing by Borrower of any of
Borrower’s products or patents or other intellectual property rights, and
(ii) without limiting the restrictions contained in Section 7.12, an amount
equal to one hundred percent (100%) of the proceeds received by the Parent, the
Borrower or any subsidiary of the Parent or the Borrower from (a) borrowings
through secured or unsecured debt (other than debt expressly permitted by
Section 7.12(iii)), (b) a sale of all or a material portion of the assets of the
Parent, the Borrower or any of their respective subsidiaries and (c) any sale of
assets (including any patents or other intellectual property rights) of the
Parent, the Borrower or any of their respective subsidiaries (other than sales
of inventory in the ordinary course of business) for which the proceeds from
such sales exceed $20,000 individually or $50,000 in the aggregate. Such
mandatory prepayments shall be made within one (1) business day after the
receipt of such proceeds.

 

E.     Section 4.1 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

4.1     Change of Control of the Borrower. If a Change of Control shall occur,
the Borrower shall pay the entire outstanding Principal Amount together with all
accrued and unpaid interest thereon and all other amounts due to Healthtronics
under this Note on the date of such Change of Control.

 

F.     Section 4.2 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

 
2

--------------------------------------------------------------------------------

 

 

4.2     [Intentionally Omitted].

 

G.     Section 4.3 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

4.3     Definitions.

 

“Change of Control” means (i) the merger, consolidation or other combination of
the Parent with any person in which the stockholders of the Parent immediately
prior to such transaction in the aggregate cease to own and control more than
50% of the voting securities of the person surviving or resulting from such
transaction (or the ultimate parent thereof), (ii) if any person (as such term
is used in section 13(d) and section 14(d)(2) of the Exchange Act as in effect
on June 15, 2015) or related persons constituting a group (as such term is used
in Rule 13d-5 under the Exchange Act) become the “beneficial owners” (as such
term is used in Rule 13d-3 under the Exchange Act as in effect on June 15,
2015), directly or indirectly, of more than 50% of the total voting power of all
classes then outstanding of the Parent’s voting stock, (iii) the Parent ceases
to directly own and control 100% of the issued and outstanding equity interests
of the Borrower, (iv) the sale, conveyance or other transfer of all or
substantially all of the assets of the Borrower or the Parent or (v) the
Borrower fails to own and control 100% of the issued and outstanding equity
interests in each of its subsidiaries.

 

H.     Article V shall be deleted in its entirety and the following substituted
in lieu thereof:

 

ARTICLE V

[INTENTIONALLY OMITTED]

 

I.     Article VI shall be deleted in its entirety and the following substituted
in lieu thereof:

 

ARTCLE VI

EVENTS OF DEFAULT

 

6.1     Events of Default; Remedies. If any of the following events shall occur
and be continuing for any reason whatsoever (and whether such occurrence shall
be voluntary or involuntary or come about or be effected by operation of law or
otherwise) (each such event herein termed an “Event of Default”):

 

6.1.1     the Borrower shall fail to make any payment of (i) Principal Amount of
this Note when due, whether at maturity by acceleration or otherwise or (ii) any
interest on this Note or other amount payable by the Borrower under this Note;

 

6.1.2     (i) the Borrower defaults in the performance of or compliance with any
term contained in Sections 7.11, 7.12 or 7.15 or in the Security Agreement or
(ii) the Parent defaults in the performance of or compliance with any term
contained in Sections 7.11 or 7.12;

 

 
3

--------------------------------------------------------------------------------

 

 

6.1.3     the Parent, the Borrower or any subsidiary defaults in the performance
of or compliance with any term contained in this Note or any other agreement,
document or instrument executed and delivered pursuant hereto and such default
continues for 15 days after the earlier of (i) the Parent, the Borrower or a
subsidiary becoming aware of such default or (ii) receipt by the Parent, the
Borrower or any subsidiary of notice of such default from Healthtronics;

 

6.1.4     there occurs an Event of Default (under and as defined in any other
evidence of indebtedness of the Parent, the Borrower or any subsidiary owing to
Healthtronics);

 

6.1.5     the Parent, the Borrower or any subsidiary shall:

 

(a)     commence a voluntary case under Title 11 of the United States Code as
from time to time in effect, or authorize, by appropriate proceedings of its
board of managers or other governing body, the commencement of such a voluntary
case;

 

(b)     have filed against it a petition under said Title 11 which shall not
have been dismissed within 30 days after the date on which said petition is
filed, or file an answer or other pleading within said 30-day period admitting
or failing to deny the material allegations of such a petition, or seeking,
consenting to or acquiescing in the relief therein provided, or fail to
controvert timely the material allegations of any such petition;

 

(c)     have entered against it an order for relief in any involuntary case
commenced under said Title 11;

 

(d)     seek relief as a debtor under any applicable law, other than said Title
11, of any jurisdiction relating to the liquidation or reorganization of debtors
or to the modification or alteration of the rights of creditors, or consent to
or acquiesce in such relief;

 

(e)     have entered against it any order by a court of competent jurisdiction
(i) finding it to be bankrupt or insolvent, (ii) ordering or approving its
liquidation, reorganization or any modification or alteration of the rights of
its creditors or (iii) assuming custody of, or appointing a receiver or other
custodian for, all or a substantial part of its property; or

 

(f)     make an assignment for the benefit of, or enter into a composition with,
its creditors or appoint or consent to the appointment of a receiver or other
custodian for all or a substantial part of its property;

 

6.1.6     any representation or warranty made in writing by or on behalf of the
Parent, the Borrower or any subsidiary or any officer of the Parent, the
Borrower or any subsidiary in this Note, the Security Agreement or any other
document or writing furnished in connection with the transactions contemplated
hereby or thereby proves to have been false or incorrect in any material respect
on the date as of which made;

 

 
4

--------------------------------------------------------------------------------

 

 

6.17     the Security Agreement shall cease to be in full force and effect or
the Borrower shall contest or deny the validity or enforceability of, or deny
that it has any liability or obligations under, the Security Agreement, or
Healthtronics does not have or ceases to have a valid first priority perfected
security interest in all of the collateral referred to in the Security
Agreement; or

 

6.1.8     the Parent shall have any direct subsidiary (other than Borrower), own
or acquire any assets (other than the equity interests of the Borrower) or
engage in any operations or business (other than activities incidental to being
a holding company).

 

6.2     Remedies on Default.

 

6.2.1     Acceleration.

 

(a)     If an Event of Default with respect to the Borrower described in Section
6.1.5 has occurred this Note shall automatically become immediately due and
payable.

 

(b)     If any other Event of Default has occurred and is continuing,
Healthtronics may, at any time at its option, by notice to the Borrower, declare
this Note to be immediately due and payable.

 

Upon this Note becoming due and payable under this Section 6.2.1, whether
automatically or by declaration, this Note will forthwith mature and the entire
unpaid Principal Amount of this Note, plus all accrued and unpaid interest and
all other amounts due and payable by the Borrower hereunder, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived and Healthtronics, may
proceed to enforce payment of such amount or part thereof in such manner as it
may elect and Healthtronics may proceed to protect and enforce its rights by
suit in equity, action at law and/or other appropriate proceeding either for
specific performance of any covenant, provision or condition contained in this
Note or the Security Agreement, or in aid of the exercise of any power granted
in this Note or the Security Agreement

 

6.3     Annulment of Defaults. An Event of Default shall not be deemed to be in
existence for any purpose of this Note if Healthtronics shall have waived such
event in writing or stated in writing that the same has been cured to its
reasonable satisfaction. No waiver or statement of satisfactory cure pursuant to
this Section 6.3 shall extend to or affect any subsequent or other Event of
Default not specifically identified in such waiver or statement of satisfactory
cure or impair any of the rights of Healthtronics upon the occurrence thereof.

 

 
5

--------------------------------------------------------------------------------

 

 

6.4     Waivers. The Parent and the Borrower each hereby waives to the extent
not prohibited by provisions of applicable law which cannot be waived (a) all
presentments, demands for performance and notices of nonperformance (except to
the extent specifically required by the provisions hereof), (b) any requirement
of diligence or promptness on the part of Healthtronics in the enforcement of
its rights under the provisions of this Note or the Security Agreement, (c) any
and all notices of every kind and description which may be required to be given
by any legal requirement, and (d) any defense of any kind (other than payment)
which it may now or hereafter have with respect to its obligations and liability
under this Note and the Security Agreement

 

6.5     Course of Dealing. No course of dealing between the Parent, the Borrower
or any subsidiary on the one hand, and Healthtronics on the other hand, shall
operate as a waiver of the parties’ rights under this Note. No delay or omission
in exercising any right under this Note shall operate as a waiver of such right
or any other right. A waiver on any one occasion shall not be construed as a
waiver of or bar to any right or remedy on any other occasion. No waiver or
statement of satisfactory cure or consent shall be binding upon Healthtronics
unless it is in writing and signed by Healthtronics as may be required by the
provisions of this Note.

 

J.     Section 7.2 shall be amended by deleting the reference to “telecopied”
contained therein and inserting “facsimile” in lieu thereof.

 

K.     Section 7.2.1 and 7.2.2 shall be deleted in their entirety and the
following substituted in lieu thereof:

 

7.2.1     If to Healthtronics, to:

 

HealthTronics, Inc.

9825 Spectrum Drive, Bldg 3

Austin, TX 78717

Attention: President and General Counsel

Facsimile:

 

with a copy (which shall not constitute notice) to:

 

Schiff Hardin LLP

233 South Wacker Drive, Suite 6600

Chicago, Illinois 60606

Attention:

 

Phone:

Facsimile:

 

 
6

--------------------------------------------------------------------------------

 

 

7.2.2     If to the Borrower, to:

 

SANUWAVE, Inc.

11475 Great Oaks Way, Suite 150

Alpharetta, GA 30022

Attention: Chief Financial Officer

Facsimile:

 

with a copy (which shall not constitute notice) to:

 

Smith, Gambrell & Russell, LLP

Promenade, Suite 310

Atlanta, GA 30309

Attention:

Phone:      

Facsimile:      

Email:       

 

 

L.     Section 7.3 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

7.3     Expenses. The Borrower agrees to pay or reimburse Healthtronics on
demand for and save Healthtronics harmless against any and all losses,
liabilities, costs and expenses, including attorneys’ fees and expenses,
incurred by Healthtronics in connection with this Note and the Security
Agreement and the enforcement or preservation of any of the rights and remedies
of Healthtronics under this Note and the Security Agreement including, without
limitation, the costs of collection of this Note.

 

M.     Section 7.9 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

7.9      Assignment. The Borrower may not assign its rights or obligations under
this Note. The Holder may not assign all or any of its rights or obligations
under this Note without the prior written consent of the
Borrower; provided, however, that no such consent of the Borrower shall be
required with respect to any such assignment by the Holder (a) to any affiliate
of the Holder, or to a purchaser of all or substantially all of the assets of
the Holder or its subsidiaries, or (b) if any Event of Default has occurred that
has not been cured by the Borrower or waived by the Holder.

 

N.     Section 7.10 shall be deleted in its entirety and the following
substituted in lieu thereof:

 

7.10      Further Assurances. Each of the Parent and the Borrower agree to
execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to implement the transactions contemplated by this Note as requested by
Healthtronics.

 

 
7

--------------------------------------------------------------------------------

 

 

 

O.

The following provision is included as Section 7.11:

 

7.11      Board Observation Rights.

 

 

7.11.1

For so long as any amounts remain outstanding hereunder, Healthtronics shall
have the right to appoint one representative to exercise the rights as conferred
pursuant to this Section 7.11 (such representative being referred to as the
“Observation Party”) and shall notify the Borrower of the identity of such
person.

 

 

7.11.2

The Borrower shall notify the Observation Party of the date and time for each
general or special meeting of the board of directors, board of managers or
similar governing body (or any committee thereof) of the Borrower and of the
Parent or of the adoption of any resolutions by any such body or committee by
written consent (describing in reasonable detail the nature and substance of
such action) at the time notice is provided to the directors or managers of the
Borrower or the Parent, as applicable, and concurrently deliver to the
Observation Party any materials delivered to directors or managers of the
Borrower or the Parent, as applicable, including a draft of any resolutions
proposed to be adopted by written consent.

 

 

7.11.3

The Observation Party shall be entitled to, or to select one representative to,
attend and participate (but not vote) in all meetings of the board of directors,
board of managers or other governing body (including any committee thereof) of
the Borrower and of the Parent, including telephonic meetings. The Observation
Party (or its representative) shall be entitled to receive all written materials
and other information at the same time and in the same manner as given to the
participants in such meetings. The Borrower or the Parent shall reimburse
Healthtronics for all reasonable and documented out-of-pocket costs and expenses
incurred by the Observation Party in connection with traveling to and from and
attending such meetings.

 

 

P.

The following provision is included as Section 7.12:

 

 

7.12

Restrictions on Material Transactions. Without the prior written consent of
Healthtronics, neither the Parent, the Borrower nor any of their subsidiaries
shall (i) merge into or consolidate with any other entity; make any substantial
change in the nature of their business as conducted as of June 15, 2015;
(ii) acquire all or substantially all of the assets of any other entity; sell,
lease, transfer or otherwise dispose of all or a substantial or material portion
of such person’s assets except in the ordinary course of its business (other
than the licensing of Borrower’s products or patents or other intellectual
property rights); (iii) create, incur, assume or permit to exist any
indebtedness or liabilities resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several other than unsecured indebtedness or liabilities of the
Borrower resulting from borrowings in an aggregate outstanding amount not to
exceed $200,000; or (iv) (a) make any dividend or distribution to any holders of
its equity securities, or any securities exercisable for or convertible into or
exchangeable for any equity security (other than dividends from subsidiaries of
the Borrower to the Borrower), (b) purchase or redeem any of its equity
securities, (c) pay any management fees or similar fees to any of its equity
holders or any affiliate thereof, or (d) set aside funds for any of the
foregoing.

 

 
8

--------------------------------------------------------------------------------

 

 

 

Q.

The following provision is included as Section 7.13:

 

 

7.13

Security Agreement. The indebtedness evidenced by this Note and the obligations
created hereby are secured by, among other things, the grant of a security
interest in favor of Healthtronics in, or the conveyance to Healthtronics of
title to, all assets of the Borrower and each of its domestic subsidiaries now
owned or hereafter acquired, as further described in that certain Security
Agreement executed and delivered by the Borrower and each of its domestic
subsidiaries to Healthtronics on June 15 2015 (the “Security Agreement”).

 

 

R.

The following provision is included as Section 7.14:

 

 

7.14

Confession of Judgment. The Borrower hereby authorizes and empowers any attorney
of any court of record to appear for the Borrower and to confess judgment as
often as necessary against the Borrower in favor of Healthtronics, as of any
term or time, for the above sums plus interest due, together with costs and
other expenses of legal proceedings and reasonable attorneys’ fees, with release
of all errors and waive all rights of appeal If a copy of this Note verified by
an affidavit shall have been filed in the proceeding, it will not be necessary
to file the original as a warrant of attorney. The Borrower waives the right to
any stay of execution and the benefit of all exemption laws now or hereafter in
effect. No single exercise of the foregoing warrant in power to confess judgment
will be deemed to exhaust the power, whether or not any such exercise shall be
held by any court to be invalid, voidable or void; but the power will continue
undiminished and may be exercised from time to time as Healthtronics may elect
until the Principal Amount and all other amounts payable under this Note are
paid in full. The Borrower hereby waives and releases any and all claims or
causes of action, which the Borrower might have against any attorney acting
under the terms of authority which the Borrower has granted herein arising out
of or connected with the confession of judgment hereunder.

 

 

S.

The following provision is included as Section 7.15:

 

 

7.15

Notices of Event of Default. Immediately, and in any event within one (1)
business day, after obtaining knowledge of the occurrence of any Event of
Default or event which, with notice or passage of time or both, would constitute
an Event of Default, the Borrower shall give written notice thereof to
Healthtronics and specify the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto.

 

 
9

--------------------------------------------------------------------------------

 

 

 

T.

The following provision is included as Section 7.16:

 

 

7.16

Replacement of Note. On the date hereof, Borrower will execute and deliver a
replacement Note evidencing the terms of this Note (as amended by that certain
Amendment To Promissory Notes dated as of June 15, 2015 between the Borrower and
Healthtronics); and upon any future request of Healthtronics, the Borrower
agrees to execute and deliver a replacement Note evidencing the terms of this
Note (as amended by that certain Amendment To Promissory Notes dated as of June
15, 2015 between the Borrower and Healthtronics) upon delivery of the original
Note (or, to the extent the original Note has been lost or mutilated, a lost
note affidavit from Healthtronics).

 

Section 2.     Representations and Warranties. Each of the Parent and the
Borrower, jointly and severally, represents and warrants to Healthtronics that
(a) the execution and delivery of this Amendment has been duly authorized by all
requisite corporate action on behalf of the Parent and the Borrower, this
Amendment has been duly executed and delivered by an authorized officer of the
Parent and the Borrower, and each of the Parent and the Borrower has obtained
all authorizations, consents, and approvals necessary for the execution,
delivery and performance of this Amendment and such authorizations, consents and
approvals are in full force and effect, (b) this Amendment and each Promissory
Note (as amended by this Amendment) constitutes the legal, valid and binding
obligation of each of the Parent and the Borrower enforceable against the Parent
and the Borrower in accordance with its terms, (c) neither the execution nor
delivery of this Amendment or the Security Agreement nor fulfillment of nor
compliance with the terms and provisions of the Promissory Notes, this Amendment
or the Security Agreement will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any lien (other than liens
created pursuant to the Security Agreement) upon any of the properties or assets
of the Parent, the Borrower or any of its subsidiaries pursuant to, the charter,
limited liability company operating agreement, partnership agreement, by-laws,
limited liability company operating agreement or partnership agreement of the
Parent, the Borrower or any of its subsidiaries, any award of any arbitrator or
any agreement (including any agreement with stockholders, members or partners),
instrument, order, judgment, decree, statute, law, rule or regulation to which
the parent, the Borrower or any of its subsidiaries is subject, (d) before and
after giving effect to this Amendment, no Event of Default has occurred and is
continuing under either Promissory Note, (e) Healthtronics has a valid,
perfected, first-priority lien upon and security interest in all assets of the
Borrower and each of its domestic subsidiaries whether now owned or hereafter
acquired, and (f) immediately before and after giving effect to this Amendment,
(i) the sum of the debts and liabilities of the Borrower (including, without
limitation, contingent liabilities of the Borrower) is not greater than all of
the assets of the Borrower at a fair valuation, (ii) the present fair salable
value of the assets of the Borrower is not less than the amount that will be
required to pay the probable liability of the Borrower on its debts as they
become absolute and matured, and (iii) the Borrower is not otherwise insolvent
as defined in, or otherwise in a condition which could in any circumstances then
or subsequently render any transfer, conveyance, obligation or act then made,
incurred or performed by it avoidable or fraudulent pursuant to, any law, rule
or regulation that may be applicable to the Borrower pertaining to bankruptcy,
insolvency or creditors’ rights, fraudulent conveyance or fraudulent transfers
or preferences.

 

 
10

--------------------------------------------------------------------------------

 

 

Section 3.     Conditions to Effectiveness. The amendments to the Promissory
Notes set forth in Section 1 hereof shall become effective as of the date (the
“Effective Date”) when each of the following conditions has been satisfied:

 

(a)          The representations and warranties of the Parent, the Borrower and
each of its subsidiaries set forth in the Promissory Notes, this Amendment, the
Security Agreement and in all agreements, documents and instruments executed and
delivered pursuant to the Promissory Notes or this Amendment shall be true and
correct in all material respects when made and as of the date of this Amendment.

 

(b)           After giving effect to the terms of this Amendment, there shall be
no Event of Default or event which, with notice or passage of time or both,
would constitute an Event of Default under the Promissory Notes.

 

(c)          On or before the date hereof, the Borrower and each of its domestic
subsidiaries shall execute and deliver the Security Agreement which shall be in
form and substance satisfactory to Healthtronics and Healthtronics shall have a
valid, perfected, first-priority lien upon and security interest in all assets
of the Borrower and each of its domestic subsidiaries.

 

(d)          On or before the date hereof, the Borrower and each of its domestic
subsidiaries shall execute and deliver deposit account control agreements in
form and substance satisfactory to Healthtronics and each executed by the
applicable depository bank.

 

(e)          On or before the date hereof, the Borrower and each of its domestic
subsidiaries shall execute and deliver intellectual property security agreements
in form and substance satisfactory to Healthtronics.

 

(f)          On or before the date hereof, the Parent shall execute and deliver
the Class K Warrant Agreement to Healthtronics evidencing fully vested warrants
for the purchase of the number of shares of common stock of the Parent as more
fully set forth in such Class K Warrant Agreement.

 

(g)          The Borrower shall have paid the fees and expenses of Schiff Hardin
LLP, special counsel to Healthtronics, in connection with this Amendment, the
Security Agreement, the Class K Warrant Agreement and the Promissory Notes which
shall not exceed $15,000.

 

Section 4.     Reference to and Effect on Promissory Notes.

 

A.     From and after the date hereof, the Promissory Notes shall be deemed to
mean the Promissory Notes, as amended hereby.

 

B.     This Amendment represents a modification only and is not, and should not
be construed as, a novation of the Promissory Notes. Nothing contained in this
Amendment shall be construed to narrow the scope of the security interest of
Healthtronics in any of the Collateral (as defined in the Security Agreement) or
the perfection or priority thereof or to impair or otherwise limit any of the
rights, powers, privileges or remedies of Healthtronics under the Promissory
Notes or the Security Agreement.

 

 
11

--------------------------------------------------------------------------------

 

 

C.     The Parent and the Borrower each acknowledges and agrees that the
agreement of Healthtronics to amend the terms of the Promissory Notes pursuant
to and as reflected in this Amendment does not and shall not create (nor shall
the Parent or the Borrower rely upon the existence of or claim or assert that
there exists) any obligation of Healthtronics to consider or agree to any
further amendments and, in the event that Healthtronics subsequently agrees to
consider any further amendment, neither the existence of this Amendment, nor any
other conduct of Healthtronics, shall be of any force or effect on consideration
or decision with respect to any such requested amendment, and Healthtronics
shall have no obligation whatsoever to consider or agree to amend the Promissory
Notes or forbear or waive any other default or Event of Default.

 

Section 5.     Release. Each of the Parent and the Borrower, for itself and on
behalf of its heirs, legal representatives, affiliates, successors and assigns,
hereby: (a) expressly waives, releases and relinquishes any and all defenses,
affirmative defenses, setoffs, claims, counterclaims and causes of action of any
kind or nature whatsoever which the Borrower has asserted, or might assert,
against Healthtronics or any of its affiliates or any shareholders, members,
partners, employees, directors, officers, representatives or agents of
Healthtronics or any of its affiliates (collectively, the “Released Parties”)
with respect to the Promissory Notes or the indebtedness evidenced thereby, or
with respect to any other documents or instruments now or heretofore evidencing,
securing or in any way relating to the Promissory Notes or the indebtedness
evidenced thereby, including without limitation the Purchase Agreement, or with
respect to any other matter, cause or thing relating in any way to the
Promissory Notes or the Purchase Agreement; (b) expressly remises, releases,
acquits, satisfies and forever discharges each Released Party from any and all
manner of debts, accountings, bonds, warranties, representatives, covenants,
promises, contracts, controversies, agreements, liabilities, obligations,
expenses, damages, judgments, executions, actions, claims, demands and causes of
action of any nature whatsoever, whether at law or in equity, either now accrued
or hereafter maturing, which the Borrower now has or hereafter can, shall or may
have by reason of any matter, cause or thing, from the beginning of the world to
and including the date hereof relating in any way to the Promissory Notes,
including specifically, but without limitation, matters arising out of or
relating to: (i) the Promissory Notes or the indebtedness evidenced thereby,
including but not limited to, the administration thereof; (ii) the exercise or
attempted exercise by any Released Party of any of its rights and remedies
against the Borrower or the assets thereof on account of any Event of Default or
otherwise; (iii) any other agreement or transaction between the Borrower and any
Released Party relating in any way to the Promissory Notes and (iv) any Event of
Default; and (c) expressly covenants and agrees never to institute or cause to
be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any Released Party by reason
of or in connection with any of the foregoing matters, claims or causes of
action.

 

Section 6.     Acknowledgement of Indebtedness. As of June 15, 2015, the
Borrower acknowledges and agrees that the Borrower is indebted to Healthtronics
under the Promissory Notes in the aggregate principal amount of $5,372,743 plus
accrued and unpaid interest since March 31, 2015. The Borrower acknowledges and
agrees that it owes the amounts referred to above without defense, right of
offset, set off, or counterclaims.

 

 
12

--------------------------------------------------------------------------------

 

 

Section 7.     Joinder by the Parent. The Parent hereby joins each Promissory
Note and agrees to comply with the provisions thereof as if the Parent were an
original signatory thereto.

 

Section 8.     Miscellaneous.

 

(a)     This Amendment may be executed in two or more counterparts, each of
which, when fully executed, shall be deemed an original; and all of said
counterparts taken together shall be deemed to constitute one and the same
Amendment. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

(b) THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

 

[Signatures on Next Page]

 

 
13

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of June
15, 2015.

 

 

Borrower:

 

SANUWAVE, INC.

 

By: /s/ Kevin A. Richardson II

Name: Kevin A. Richardson II

Title: Chairman of the board/CEO

 

 

Parent:

 

SANUWAVE HEALTH, INC.

 

By: /s/ Kevin A. Richardson II

Name: Kevin A. Richardson II

Title: Chairman of the board/CEO

 

 

Healthtronics:

 

HEALTHTRONICS, INC.

 

By: /s/ Russell Newman          

Name: Russell Newman

Title: President





 

 

 

14